C. A. 9th Cir. Motion of respondents Mario Lopez et al. for leave to proceed infor'ma pauperis and certiorari granted. Judgment vacated and case remanded to the Court of Appeals to be remanded to the United States District Court for the Central District of California with instructions to: (1) remand the cases of the named respondents to the Secretary for review pursuant to § 2(d)(2)(C) of the Social Security Disability Benefits Reform Act of 1984; (2) make any necessary clarifications in the definition and scope of the class; (3) remand the cases of the unnamed class members to the Secretary for proceedings pursuant to § 2(d)(3) of that Act; and (4) take other actions appropriate in light of that Act.